 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   LAQUITTA ANN CAUDEL,                           )   Case No.: 1:19-cv-1255-JLT
                                                    )
12                  Plaintiff,                      )   ORDER TO SHOW CAUSE WHY PLAINTIFF’S
                                                    )   MOTION TO PROCEED IN FORMA PAUPERIS
13          v.                                      )   SHOULD NOT BE DENIED FOR FAILURE TO
                                                    )   COMPLY WITH THE COURT’S ORDER TO FILE
14   ANDREW SAUL,                                   )   AN AMENDED APPLICATION
     Commissioner of Social Security,               )
15                                                  )
                    Defendant.                      )
16                                                  )

17          Laquitta Ann Caudel seeks to proceed in forma pauperis in this action for judicial review of
18   the administrative decision denying her application for Social Security benefits. The Court found the
19   information provided by Plaintiff in her motion to proceed in forma pauperis was insufficient to
20   determine whether Plaintiff satisfies the requirements of 28 U.S.C. § 1915(a). (Doc. 3) Therefore, the
21   Court ordered Plaintiff to file an amended application, including additional information regarding her
22   household expenses. (Id. at 2) The Court advised Plaintiff that “failure to comply with this order may
23   result in denial of her application to proceed in forma pauperis.” (Id.) To date, Plaintiff has not filed
24   an amended application.
25          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
26   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
27   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
28   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions

                                                         1
 1   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831

 2   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute

 3   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.

 4   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order

 5   requiring amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987)

 6   (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th

 7   Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 8           Accordingly, Plaintiff is ORDERED to show cause within fourteen days of the date of

 9   service of this order why her application to proceed in forma pauperis should not be denied or to pay

10   the filing fee in this action.

11
12   IT IS SO ORDERED.

13       Dated:     October 1, 2019                             /s/ Jennifer L. Thurston
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
